DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect claim 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 24 is objected to because of the following informalities: The word “optimal” appears to be missing from the claim since it appears in claim 1. If this word is not used it would be unclear if there the threshold in claim 19 is the same as the threshold in claim 24.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: How the Vshale value and average Vshale value are iteratively compared to determine a threshold in order to generate an optimal binary image. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hakimuddin (US Pub. No. 2019/0087939 A1) in view of Valentin et al. (“Estimation of permeability and effective porosity logs using deep autoencoders  in borehole images logs from the Brazilian pre-salt carbonate”) and in further view of Rocha et al. (“High-resolution permeability determination and two-dimensional porewater flow in sandy sediment”) 
Regarding claim 19, Hakimuddin discloses, a system for predicting a permeability of a reservoir, the system comprising: a non-transitory computer-readable medium; a processor executing instructions from the non-transitory computer-readable medium to: (See Hakimuddin ¶5, “a computer-implemented system comprising a computer memory interoperably coupled with a hardware processor configured to perform the computer-implemented method/the instructions stored on the non-transitory, computer-readable medium.”)
load a deep convolution neural network; (See Hakimuddin ¶170, “Turning to FIG. 2, FIG. 2 is a block diagram representing the basis structure of a NN (neural network) 200, according to an implementation of the present disclosure.” Further see ¶175, “At 156, output for a particular image from 154 is held in a staging area until all of the output for all the useable images is completed.”)
apply a threshold to a core photograph to generate a binary image; (See Hakimuddin ¶137, “In typical implementations, various thresholding routines can be used, including, but not limited to, gray-level thresholding, OTSU's method (a method 
Hakimuddin discloses using a CNN to obtain horizontal/vertical permeability values, however Hakimuddin fails to disclose using a sliding window to obtain a continuous permeability curve.
However Valentin discloses,  discloses, utilize a rolling window on the binary image; (See Valentin p. 319 right col last para to p. 320 left col 2nd para, “As borehole images are continuous, it was necessary to crop them into slices using a sliding window, so that the information extracted from each slice could be correlated to the petrophysical properties we are trying to estimate. … In our method each sliding window produces a single point estimation (porosity or permeability estimated for that specific window.”)
and apply the rolling window from binary image to the deep convolution neural network (See Valentin p. 321 right col 5th para, “The stacked AEs and SVM are assembled into a Deep Network so that any testing and estimation procedure that might follow consists simply on introducing the borehole images into the stacked network.” Where the CNN of Hakimuddin would be used instead of the AE and SVM.)
to determine a permeability 

Hakimuddin and Valentin disclose classifying a binary image with a neural network to determine vertical/horizontal permeabilities as well as permeability curves but they fails to disclose that the curve can be shown as a permeability ratio.
a permeability ratio curve representing relationship between permeability in a horizontal direction and permeability in a vertical direction for the reservoir. (See Rocha Fig. 6 B where Kz/Kx (anisotropy) curves are plotted using the vertical permeability Kz vs the horizontal permeability Kx. Therefore the vertical/horizontal permeabilities that were determined by via neural network can be plotted.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plotting of an anisotropy curve using the horizontal/vertical permeability values as suggested by Rocha to Hakimuddin and Valentin’s neural network outputs of vertical/horizontal permeabilities using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is so that a user can easily see how the anisotropy values vary versus depth.

Allowable Subject Matter
Claim 1, 3-11, and 13-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the disclosed prior art of record fails to disclose the claim as a whole and specifically it fails to disclose the following limitations: “retrieve a core photograph and a Vshale log associated with the core photograph; calculate an average Vshale value from the Vshale log; calculate a percentage of white pixels to a total number of pixels in the binary image to produce a Vshale value; iteratively compare the Vshale value with the average Vshale value to determine an optimal threshold; apply the optimal threshold to the core photograph to generate an optimal binary image;”

Regarding claim 11, this claim is allowed since it contain limitations similar to allowed claim 1.

Regarding claims 3-10 and 13-18, these claims are allowed since they depend from allowed claims.

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 24, Hakimuddin, Valentin, Rocha and Niven disclose, the system of claim 23, further comprise instructions to: iteratively compare the Vshale value with the average Vshale value to determine a threshold to apply to the core 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is (571)270-1417.  The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662